DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first dummy gate structure does not contact the upper surface of the first insulator layer”, as claimed in claim 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See 112 rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 27 recites “the first dummy gate structure does not contact the upper surface of the first insulator layer”, however the drawings and specification do not support such a structural limitation. In particular, as shown in figure 5 of the as-filed application (which the Applicants point to for support of claim 27, see page 10 of Remarks filed January 19, 2021), the first dummy gate structure 401 contacts the upper surface of the first 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 7, 9, 10 and 21 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2016/0104673 A1, prior art of record) in view of Doyle et al. (US 7,193,279 B2, prior art of record), Yu et al. (US 2016/0190130 A1, prior art of record) and Hung et al. (US 2017/0103981 A1, prior art of record).
Regarding claim 1, Tung discloses a method for manufacturing a semiconductor device (e.g. figures 1 – 14), the method comprising:
providing a semiconductor structure (e.g. structure as seen in figure 1) including a semiconductor substrate (semiconductor substrate 10, ¶ [0014]), one or more fins protruding from the semiconductor substrate (figure 1, fins 12 and 14, ¶ [0015]), a trench on opposite sides of the one or more fins (figure 1, trench between fins 12 and 14, and including element 16), a first insulator layer partially filling the trench (first insulator layer 16, ¶ [0015]), and a second insulator layer on the one or more fins (figure 1, second insulator layer 32, ¶ [0017]), the one or more fins protruding from the first insulator layer (as seen in figure 1, fins 12 and 14 protrude above from the first insulator layer 16) and comprising an upper surface and side surfaces (e.g. top horizontal surface of fins 12 and 14 and vertical side surfaces of fins 12 and 14, as seen in figure 1);
forming a plurality of dummy gate structures associated with the one or more fins (e.g. figure 1, dummy gate structures 30, ¶ [0015]), the plurality of dummy gate structures including at least a first dummy gate structure on the first insulator layer (e.g. first dummy gate structure on right side of fin 12, overlapping with layer 16) and second and third dummy gate structures on the second insulator layer (e.g. second dummy gate structure on the middle of fin 12, designated by label 22, seen to be on the second insulator layer 32; and third dummy gate structure 30 on the left side of fin 12 apart from the second dummy gate structure 30 on the middle of fin 12, seen to be on the second insulator layer 32), the first, second, and third dummy gate structures being spaced apart from each other (as seen in figure 1), the first dummy gate structure adjacent to a portion of the second insulator layer on a side surface of the one or more fins (as seen in figure 1, the first dummy gate and a bottom of the first dummy gate structure is entirely disposed on the first insulator layer (as seen in figure 1, there is a bottom-most (i.e. bottom) surface of the first dummy gate structure on right side of fin 12 that is entirely disposed on the first insulating layer 16) and a lower portion of a sidewall of the first dummy gate structure abuts directly and covers completely a corresponding side surface of the second insulator layer (as seen in figure 1, there is a lower portion of the sidewall of the first dummy gate structure on right side of fin 12 that completely covers and directly contacts the side surface of the second insulator layer 32);
forming a spacer on side surfaces of the dummy gate structures (figure 3, spacer 36, ¶ [0019]);
removing a portion of the one or more fins not covered by the spacer and the plurality of dummy gate structures to form a recess (e.g. as seen in figure 3, recess in which element 38 is formed in fin 12, as disclosed in ¶ [0019]); and
forming a source or a drain in the recess (e.g. figure 8, source/drain formed in the recess of fin 12, ¶ [0023]),
wherein the first and third dummy gate structures are disposed at opposite edges of a first fin and are disposed on opposite sides of the second dummy gate structure (as seen in figure 1, the first dummy gate structure is at the right side edge of the first fin 12, and the third dummy gate structure is at the left side edge of the first fin 12, whereby the first and third  and the third dummy gate structure is disposed on a portion of the second insulator layer on the upper surface of the first fin (as seen in figure 1, the third dummy gate structure 30 on the left side of first fin 12 has at least part of its lower right surface disposed on a portion of the second insulator layer 32 on the upper (top) horizontal surface of the first fin 12).
Tung is silent with respect to explicitly disclosing etching a portion of the second insulator layer.
Doyle discloses an analogous method (e.g. figure 7), wherein a portion of the second insulator is etched (e.g. second insulator 701 is disclosed to be etched in col. 5, lines 29 – 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tung such that a portion of the second insulator layer is etched since Tung discloses the second insulator to be a gate dielectric that is spaced to accommodate source/drain regions on opposite sides of fins, and Doyle discloses an analogous method comprising a gate dielectric that is spaced to accommodate source/drain regions on opposite sides of fins such that the gate dielectric (i.e. second insulator) is etched. One would have been motivated to etch a portion of the insulator layer since it was a well-known process of removing layers in the semiconductor art, with predictable results.
Tung is also silent with respect to disclosing removing a portion of the one or more fins to form the recess is done by etching
Yu discloses an analogous method (e.g. figure 2C) whereby a recess is formed by etching (recess 235, disclosed to be etched in ¶ [0025]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tung such that removing a portion of the one or more fins to form the recess is done by etching since Tung disclose forming the recess in a semiconductor material, and Yu discloses an analogous method whereby a recess is formed in a semiconductor material by etching. One would have been motivated to remove a portion of the one or more fins to form the recess by etching since it was a well-known process of forming a recess in a semiconductor material, with predictable results.
Tung is also silent with respect to disclosing the third dummy gate structure is entirely disposed on a portion of the second insulator layer on the upper surface of the one or more fins and does not contact the first insulator layer.
Hung discloses an analogous method and device (e.g. figure 1), wherein an analogous first and third dummy gate structures are disposed at opposite edges of a first fin  (e.g. figure 1 shows two dummy gate structures 18 in the middle of first fin 14. Consider the third dummy gate structure 18 on the left middle side, while the second dummy gate structure 18 is on the right middle side, as seen in annotated figure below. Consider the first dummy gate structure the right dummy gate structure 20 on top and right side of fin 14, ¶ [0012]. As seen in the annotated figure below, the first dummy gate structure 18 is at the  whereby the third dummy gate structure is entirely disposed on the upper surface of the first fin (e.g. as seen in figure 1, the third (left) dummy gate structure 18 is entirely on the upper surface of fin 14) and does not contact an analogous first insulator layer (as seen in figure 1, the dummy gate structure 18 does not contact the first insulator layer 16 since it is entirely disposed on the fin 14, ¶ [0010]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tung such that the third dummy gate structure is entirely disposed on the upper surface of the first fin and does not contact the first insulator layer since Tung discloses the third dummy gate structure is disposed on the second insulator layer and partially over the first fin, and Hung discloses analogous method comprising a third dummy gate structure disposed at (near) an opposite edge of the first fin at which the first dummy gate structure is disposed, and the third dummy gate structure is entirely on the upper surface of the first and does not contact the first insulator layer. One would have been motivated to have the third dummy gate structure entirely disposed on the upper surface of the first fin and not contacting the first insulator layer in order to form a high density fin transistor structure (e.g. as discussed in ¶ [0010] of Hung).
The prior art of Tung in view of Hung renders obvious the limitation that “the third dummy gate structure is entirely disposed on a portion of the second insulator layer on the upper surface of the first fin” since Hung 


    PNG
    media_image1.png
    404
    723
    media_image1.png
    Greyscale

Regarding claim 2, Tung in view of Doyle, Yu and Hung disclose the method of claim 1, wherein a ratio of a width of the trench to a longitudinal length of the one or more fins is in the range between 0.5 and 0.7 (Tung: as seen in figure 1, the width of trench comprising element 16 is about 0.5 times the longitudinal length of the fins 12/14. Further, the drawings must be evaluated for what they would reasonably disclose and suggest to one of ordinary skill in the art. The MPEP clearly states that "drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).” See MPEP 2125. Also, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 5, Tung in view of Doyle, Yu and Hung disclose the method of claim 1, as cited above. Tung further discloses the recess comprises:
a first recess between the first dummy gate structure and the second dummy gate structure (figure 3, first recess comprising 38 between the first dummy gate structure 30 on the right side of fin 12 and the second dummy gate structure 30 on the middle of fin 12); and
a second recess between the second dummy gate structure and the third dummy gate structure (figure 3, second recess comprising 38 between the third dummy gate structure 30 on the left side of fin 12 and the second dummy gate structure 30 on the middle of fin 12), the method further comprising:
forming the source in the first recess and the drain in the second recess (as rendered obvious by Tung in ¶ [0023], with respect to figure 8, whereby Tung discloses that either a source or drain region 50 may be formed in either of the recesses comprising element 38).

Regarding claim 6, Tung in view of Doyle, Yu and Hung disclose the method of claim 1, as cited above. Tung further discloses:
the one or more fins comprise the first fin and a second fin spaced apart from each other by the trench (figure 1, first fin 12 is spaced from second fin 14 by trench comprising element 16);
the first, second, and third dummy gate structures being associated with the first fin (e.g. as cited above with respect to claim 4, the first, second, and third dummy gate structures 30 are associated with the first fin 12);
the plurality of dummy gate structures further comprise:
fourth, fifth, and sixth dummy gate structures associated with the second fin (figure 1, fourth, fifth, and sixth dummy gate structures 30 formed on second fin 14), wherein the fourth and sixth dummy gate structures are disposed on opposite sides of the fifth dummy gate structure (e.g. fourth dummy gate structure 30 on left side of second fin 14 and the sixth dummy gate structure 30 on the right side of second fin 14 are on opposite sides of the fifth dummy gate structure 30 on the middle of second fin 14).

Regarding claim 7, Tung in view of Doyle, Yu and Hung disclose the method of claim 6, as cited above. Tung further discloses:
the first dummy gate structure is disposed on the first insulator layer in the trench between the first fin and the second fin and adjacent to a portion of the second insulator layer on a side surface of the first fin (as seen in figure 1, the first dummy gate 30 is disposed on the first insulator layer 16 
the fourth dummy gate structure is disposed on the first insulator layer in the trench between the first fin and the second fin and adjacent to a portion of the second insulator layer on a side surface of the second fin (as seen in figure 1, the fourth dummy gate 30 is disposed on the first insulator layer 16 in the trench between the first fin 12 and the second fin 14, and is adjacent to a portion of the second insulator layer 32 on the left side surface of the second fin 14);
the first and fourth dummy gate structures are spaced apart from each other (as seen in figure 1).

Regarding claim 9, Tung in view of Doyle, Yu and Hung disclose the method of claim 1, wherein the dummy gate structures each comprise: a dummy gate on the first insulator layer or on the second insulator layer (Tung: figure 1, dummy gate 26, ¶ [0015]); and a hardmask layer on the dummy gate (Tung: figure 1, hardmask 28, ¶ [0015]).

Regarding claim 10, Tung in view of Doyle, Yu and Hung disclose the method of claim 9, as cited above. Tung further discloses:
forming an interlayer dielectric layer on the semiconductor structure after forming the source or the drain (e.g. as seen in figure 9, interlay 
planarizing the interlayer dielectric layer to expose an upper surface of the hardmask layer (e.g. as seen with respect to figure 9, and disclosed in ¶ [0025], the interlayer dielectric layer 56 is planarized, along with the hardmask layer 28. It is understood that during the planarization an upper surface of the hardmask layer 28 will be exposed);
removing the hardmask layer, the dummy gate structures, and a portion of the second insulator layer to form an opening (e.g. as seen with respect to figures 10, and disclosed in ¶ [0025] – [0027], the hardmask layer 28, the dummy gate structures 26, and the second insulator layer 32 are removed to form an opening in which gate structure 58 is formed); and
forming a gate structure in the opening (figure 10, gate structure 58, ¶ [0026]), the gate structure including a gate insulator layer on the one or more fins (gate insulator 60, ¶ [0028]) and a gate on the gate insulator layer (gate 62, ¶ [0029]).

Regarding claim 21, Tung in view of Doyle, Yu and Hung disclose the method of claim 1, as cited above. Tung further discloses the one or more fins comprise a first fin (figure 1, first fin 12), the first fin only has the first, second, and third dummy gate structures disposed thereon (e.g. as seen in figure 1, first fin 12 has only the first, second, and third dummy gate structures 30, as interpreted in claim 1).

Regarding claim 22, Tung in view of Doyle, Yu and Hung disclose the method of claim 21, as cited above. Tung further discloses the one or more fins further comprise a second fin spaced apart from the first fin (figure 1, second fin 14 is spaced from first fin 12 by trench comprising element 16), the second fin only having three dummy gate structures disposed thereon (as seen in figure 1, only three dummy gate structures 30 are on the second fin 14).

Regarding claim 23, Tung in view of Doyle, Yu and Hung disclose the method of claim 22, as cited above. Tung further discloses the three dummy gate structures comprise fourth, fifth, and sixth dummy gate structures (fourth dummy gate structure on left side of fin 14, overlapping with layer 16, fifth dummy gate structure on the middle of fin 14, designated by label 24, and sixth dummy gate structure 30 on the right side of fin 14), the fourth and sixth dummy gate structures being disposed on opposite sides of the fifth dummy gate structure (as seen in figure 1, the fourth dummy gate structure is on the left side of the fifth dummy gate structure, and the sixth dummy gate structure is on the right side of the fifth dummy gate structure).

Regarding claim 24, Tung in view of Doyle, Yu and Hung disclose the method of claim 23, as cited above. Tung further discloses the fourth dummy gate structure (fourth dummy gate structure on left side of fin 14) is disposed on the first insulator layer (first insulator layer 16) in the trench between the first fin and the second fin (trench comprises 16 between first fin 12 and second fin 14) and adjacent to a portion of the second insulator layer on a side surface of the second fin (as seen in figure 1, fourth dummy gate 30 on left side of fin 14 is adjacent the second insulator 32 on the side surface of the second fin 14).

Regarding claim 25, Tung in view of Doyle, Yu and Hung disclose the method of claim 6, as cited above, wherein the fourth and sixth dummy gate structures are disposed at opposite edges of the second fin and are disposed on opposite sides of the fifth dummy gate structure (Tung: e.g. fourth dummy gate structure 30 at the left side edge of second fin 14 and the sixth dummy gate structure 30 at the right side edge of second fin 14, and are on opposite sides of the fifth dummy gate structure 30 on the middle of second fin 14. Also, Hung discloses in figure 1 that there may be at least 4 dummy gate structures 18/20 on a fin 14, such that a fourth dummy gate structure 18 is at (near) the left edge of the second fin 14 while the sixth dummy gate structure 18 may be considered to be at the right edge of the first fin 14. See claim 1 rejection above).

Regarding claim 26, Tung in view of Doyle, Yu and Hung disclose the method of claim 25, wherein the fourth dummy gate structure is entirely disposed on a portion of the second insulator layer on the upper surface of the second fin and does not contact the first insulator layer (Tung in view of 

Regarding claim 27, Tung in view of Doyle, Yu and Hung disclose the method of claim 1, wherein: the first dummy gate structure does not contact the upper surface of the first insulator layer (e.g. as rendered obvious by Tung in view of Hung, whereby Hung shows in figure 1 that the first dummy gate structure 36 does not directly contact the upper surface of the corresponding first insulator layer 16, since layer 34 intervenes between 16 and 36).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Doyle, Yu and Hung, as applied to claim 1 above, and further in view of Cheng et al. (US 2017/0092544 A1, prior art of record).
Regarding claim 3, Tung in view of Doyle, Yu and Hung disclose the method of claim 1, as cited above, but are silent with respect to disclosing the trench has a width in the range between 80 nm and 130 nm.
Cheng discloses an analogous trench has a width in the range between 80 nm and 130 nm (e.g. as seen with respect to figure 1, trench between adjacent fins 106 has a width in a range that overlaps with 80 nm to 130 nm, as disclosed ¶ [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tung in view of Doyle, Yu and Hung such that the trench has a width in the range between 80 nm and 130 nm since Tung discloses the trench to comprise a shallow trench isolation (STI) between adjacent fins, and Cheng disclose an analogous trench comprising an STI between adjacent fins such that trench has a width that overlaps the range between 80 nm and 130 nm. It has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have the trench with a width in the range between 80 nm and 130 nm in order to optimize the device size and electrical characteristics.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. At present, the prior art of Tung (US 2016/0104673 A1, prior art of record) in view of Doyle et al. (US 7,193,279 B2, prior art of record), Yu et al. (US 2016/0190130 A1, prior art of record) and Hung et al. (US 2017/0103981 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 to recite “a bottom of the first dummy gate structure is entirely disposed on the first insulator layer and a lower portion of a sidewall of the first dummy gate structure abuts directly and covers completely a corresponding side surface of the second insulator layer”, and argue that the prior art of Tung does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Tung shows in figure 1, and presented in annotated form below, there is a bottom-most (i.e. bottom) surface of the first dummy gate structure on right side of fin 12 that is entirely disposed on the first insulating layer 16. Further, Tung shows a lower portion of the sidewall of the first dummy gate structure on the right side of fin 12 that completely covers and directly contacts the side surface of the second insulator layer 32. Therefore, under a broad, reasonable interpretation, the Examiner finds that Tung discloses the limitation of forming a bottom of the first dummy gate structure that is entirely disposed on the first insulator layer, and forming a lower portion of a sidewall of the first dummy gate structure that abuts directly and covers completely a corresponding side surface of the second insulator layer. Hence, the Examiner maintains that Tung in view of Doyle, Yu, and Hung render obvious the claimed invention of claim 1.



    PNG
    media_image2.png
    403
    615
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892             
February 17, 2021